t c memo united_states tax_court meda smith petitioner v commissioner of internal revenue respondent docket no filed date neil deininger for petitioner ann l darnold and michael j o’brien for respondent memorandum findings_of_fact and opinion thornton judge on date respondent issued a notice of final_determination denying petitioner’s claim_for_abatement of interest petitioner timely filed a petition pursuant to sec_6404 and rule the issue for unless otherwise stated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - decision is whether respondent abused his discretion in denying petitioner’s request for abatement of interest findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference when she filed her petition petitioner resided in greenfield california after their marriage in petitioner and her then- husband frank smith frank owned and operated a farm in arkansas in their farm was in financial straits and petitioner went to work ina laundry in date petitioner separated from frank and moved to greenfield california where she worked as a live-in caregiver for the elderly sometime in or petitioner and frank divorced tax_return petitioner and frank filed a joint federal_income_tax return for on the return they reported dollar_figure of farm income and dollar_figure of wage income paid to petitioner the return shows a tax_liability of dollar_figure with credit claimed for dollar_figure of federal income taxes withheld from petitioner’s wages resulting in dollar_figure of tax owed the liability no payment was included with the return in date respondent contacted petitioner and frank in writing regarding the liability in response petitioner - - wrote respondent a letter dated date and signed by frank stating we just don’t have the money to pay our taxes x we would like to make some kind of payment agreements in date after petitioner had moved to california respondent determined that frank’s income was insufficient to fund a payment arrangement respondent classified the liability as uncollectible collection action on the liability after petitioner filed her federal_income_tax returns using a greenfield california address on her return petitioner claimed a dollar_figure refund on her return she claimed a dollar_figure refund in each instance respondent applied the claimed refund to the unpaid liability in each instance petitioner received notification from respondent shortly after filing her return that the refund had been applied the record is unclear as to whether respondent considered petitioner’s wage income or other assets in denying the request for a payment arrangement for and petitioner claimed a filing_status of married_filing_separately for subseguent years she claimed a filing_status of single on her federal_income_tax returns for and petitioner reported tax_liabilities which she paid when she filed the returns q4e- to the liability in neither instance did the notification state the outstanding balance of the liability on her return petitioner reported taxable wages of dollar_figure on the basis of this information on date respondent determined that the liability should no longer be classified as uncollectible on date respondent assigned petitioner’s case to revenue_officer garrie ollie ollie for collection action on date ollie issued to petitioner’s employer in salinas california a notice_of_levy on petitioner’s wages with respect to the liability the notice shows an unpaid balance on the liability of dollar_figure plus statutory additions late-payment penalties and interest of dollar_figure fora total amount due of dollar_figure petitioner then contacted ollie and entered into an installment_agreement to pay the liability in date petitioner began making monthly payments on date petitioner made a lump-sum payment of dollar_figure in satisfaction of the remaining balance on the liability the text within each notification describes the liability as being under frank’s social_security_number each notification however shows petitioner’s taxpayer_identification_number ie her social_security_number at the top and bears the caption overpaid tax applied to other federal taxes owed on secondary social_security_number e on petitioner’s social_security_number --- - petitioner’s requests for abatement of interest and penalties in date petitioner filed a form_843 claim_for_refund and request for abatement requesting abatement of dollar_figure of late-payment penalties with respect to the liability by letter dated date respondent denied her claim petitioner made no appeal on date petitioner’s representative an enrolled_agent sent respondent a letter informally requesting abatement of interest and penalties with respect to the liability respondent disallowed petitioner’s claim_for_abatement of interest and declined to reconsider his prior denial of petitioner’s claim_for_abatement of penalties petitioner appealed this determination to the internal_revenue_service irs office of appeals appeals on date appeals abated percent of the late-payment penalties and related interest resulting in a refund to petitioner on date respondent issued a notice of final_determination denying petitioner’s request for abatement of interest opinion under sec_6404 the commissioner may abate interest on any deficiency or payment of income gift estate and certain excise_taxes to the extent that the deficiency or any error or delay in payment is attributable to erroneous or dilatory performance of a ministerial_act by an officer or - - employee of the commissioner such an error or delay in performing a ministerial_act is taken into account only if it is in no significant aspect attributable to the taxpayer and only if sec_6404 provides assessments of interest attributable to errors and delays by internal_revenue_service --- in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment in sec_6404 e was amended to permit abatement of interest for unreasonable error or delay resulting from the performance of ministerial or managerial acts taxpayer bill of right sec_2 publaw_104_168 and 110_stat_1452 the amendment applies to tax years beginning after date id sec_301 110_stat_1457 therefore the amendment is inapplicable to the instant case we intend no inference that we would reach a different result in this case if the amendment were applicable - it occurs after the irs has contacted the taxpayer in writing regarding the deficiency or payment sec_6404 is not intended to be used routinely to avoid payment of interest but rather is to be utilized in instances where failure to abate interest would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 for interest abatement claims made after date the tax_court has jurisdiction to determine whether the commissioner’s failure to abate interest under sec_6404 e was an abuse_of_discretion see sec_6404 woodral v commissioner t cc where the taxpayer has already paid the interest that is the subject of the request for abatement this court has jurisdiction to determine the amount of any overpayment to be refunded or credited to the taxpayer see sec_6404 b b petitioner contends that respondent failed to reguest financial information from her and to take other steps prescribed by the internal_revenue_manual before classifying the liability as uncollectible without notifying her of the unpaid balance on brief petitioner contends that respondent’s failure to take these steps left her with the reasonable belief she didn’t owe the tax and thus caused her to delay paying off the - - liability petitioner seeks abatement and refund of all interest that accrued after date when respondent classified the liability as uncollectible because respondent has determined no deficiency sec_6404 e a is inapplicable we construe petitioner’s claim as arising under sec_6404 to be entitled to relief under that section petitioner must show that her delay in paying the liability was attributable to an irs officer_or_employee being erroneous or dilatory in performing a ministerial_act and that no significant aspect of the delay can be attributed to her petitioner has failed to do so respondent’s determination that the liability should be classified as uncollectible reguired the exercise of discretion and judgment hence it was not a ministerial_act see sec_301_6404-2t b temporary proced admin regs fed reg date and cannot provide the requisite basis for abating interest under sec_6404 moreover even if we were to assume for sake of argument that respondent’s officers or employees erroneously performed or failed to perform one or more prescribed ministerial acts in classifying the liability as uncollectible as petitioner alleges petitioner has still failed to establish that any such missteps were the cause of her delayed payment of the liability to the contrary the evidence shows that the delay in - payment resulted quite simply from petitioner’s failure to pay the liability that she and frank reported on their joint_return or else to ensure that frank was taking care of it the evidence does not suggest that petitioner’s failure to pay the liability resulted from respondent’s classifying it as uncollectible indeed the evidence does not indicate when petitioner might have first become aware that respondent had classified the liability as uncollectible on brief petitioner acknowledges that there is no question that petitioner was aware of the tax_liability at the time the return was filed similarly petitioner acknowledges that she knew at the time she left her husband there was an outstanding liability she states on brief that she did not lack the ability to pay the liability after she left her husband in february nevertheless she claims that no significant aspect of the delay in payment was attributable to her because respondent failed to send her additional notices of the balance due although intrigued by the novelty of a complaint that the irs has failed to hound the taxpayer enough we find therein no basis to grant petitioner relief in date respondent sent petitioner and frank a notification of the liability they had reported on their joint_return respondent was under no obligation to send additional notices whether respondent acted improvidently in - classifying the liability as uncollectible or in failing to take more vigorous collection sooner is immaterial this conclusion is bolstered by the legislative_history of sec_6404 which states if a taxpayer files a return but does not pay the taxes due this provision would not permit abatement of this interest regardless of how long the irs took to contact the taxpayer and request payment 4h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite thi sec_1s not a case where after reporting a tax_liability on the return and failing to pay it the taxpayer was misled by incorrect information from respondent to make payment of less than the full balance due cf douponce v commissioner tcmemo_1999_398 respondent did nothing that would have misled petitioner into believing that the liability was less than she and frank reported on their joint_return or that the liability had been previously satisfied as far as the evidence shows respondent never notified petitioner that the liability had been classified as uncollectible in respondent notified petitioner that her claimed refund was being applied to the liability in petitioner received a similar notification shortly after claiming a refund on her tax_return as far as the record reveals in neither instance did petitioner inquire of respondent why her claimed refunds were being applied against the liability or what the remaining balance was we infer that petitioner either knew or was content not to know the answers only after respondent issued a wage levy to petitioner’s employer did petitioner act to satisfy the liability with respect to respondent’s notifications that her and refunds were being applied to the liability petitioner argues that respondent’s failure to state the balances due to segregate her and frank’s accounts and to include her social_security_number on the notifications constituted malfeasance by respondent in performing his duty to collect taxes ’ petitioner concedes on brief however that any such failure does not legally justify the abatement of interest we agree on brief petitioner suggests that the equities should lie with her claiming that she was the innocent victim of an abusive marital situation that unfairly left her holding the bag for the liability on reply brief however petitioner concedes that she does not qualify for relief under sec_6015 given that petitioner has conceded liability for the underlying tax it follows that interest properly accrued on that liability for the ’ in fact as previously noted petitioner’s social_security_number did appear on the notices which expressly refer to federal taxes owed on the secondary social_security_number e petitioner’s in any event respondent’s application of her and refunds to the liability should have alerted petitioner that respondent believed she remained liable on the liability period it remained unpaid see sec_6601 even if we were to assume arguendo that petitioner’s delay in paying the liability was partly attributable to her marital difficulties this circumstance would not tend to show that the delay was attributable to ministerial error or delay by the irs as required for her to establish entitlement to relief pursuant to sec_6404 in sum we are unable to conclude that there was any erroneous or dilatory performance of a ministerial_act by respondent that caused or contributed to the delay in petitioner’s payment of the liability or that the delay was not in significant part attributable to petitioner consequently respondent’s refusal to abate petitioner’s interest under sec_6404 was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
